
	
		II
		112th CONGRESS
		1st Session
		S. 1328
		IN THE SENATE OF THE UNITED STATES
		
			July 6, 2011
			Mr. Reed (for himself,
			 Mr. Cochran, Mrs. Murray, Mr.
			 Rockefeller, and Mr.
			 Whitehouse) introduced the following bill; which was read twice and
			 referred to the Committee on Health,
			 Education, Labor, and Pensions
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 regarding school libraries, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Strengthening Kids' Interest in
			 Learning and Libraries Act or the SKILLS
			 Act.
		2.ReferencesExcept as otherwise expressly provided,
			 wherever in this Act an amendment or repeal is expressed in terms of an
			 amendment to, or repeal of, a section or other provision, the reference shall
			 be considered to be made to a section or other provision of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.).
		IImproving
			 education through school libraries
			101.Authorization
			 of appropriationsSection
			 1002(b)(4) (20 U.S.C. 6302(b)(4)) is amended to read as follows:
				
					(4)Improving
				literacy through school librariesFor the purpose of carrying out
				subpart 4 of part B, there are authorized to be appropriated such sums as may
				be necessary for fiscal year 2012 and for each of the 5 succeeding fiscal
				years.
					.
			102.State
			 plansSection 1111(b)(8) (20
			 U.S.C. 6311(b)(8)) is amended—
				(1)in the matter
			 preceding subparagraph (A), by inserting or include after
			 describe;
				(2)in subparagraph
			 (D), by striking and after the semicolon;
				(3)by redesignating subparagraph (E) as
			 subparagraph (F); and
				(4)by inserting
			 after subparagraph (D) the following:
					
						(E)an assurance that
				the State educational agency will assist local educational agencies in
				developing effective school library programs to provide students an opportunity
				to develop digital literacy skills and the knowledge and skills described in
				the challenging academic content standards adopted by the State;
				and
						.
				103.Local
			 educational agency plansSection 1112(c)(1) (20 U.S.C. 6312(c)(1)) is
			 amended—
				(1)in subparagraph
			 (N), by striking and after the semicolon;
				(2)in subparagraph
			 (O), by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(P)assist each
				school served by the agency and assisted under this part in developing
				effective school library programs consistent with section
				1111(b)(8)(E).
						.
				
				104.Schoolwide
			 programsSection 1114(b)(1)(D)
			 (20 U.S.C. 6314(b)(1)(D)) is amended by inserting school
			 librarians, after teachers,.
			105.Targeted
			 assistance programsSection
			 1115(c)(1)(F) (20 U.S.C. 6315(c)(1)(F)) is amended by inserting school
			 librarians, after teachers,.
			106.Improving
			 literacy and college and career readiness through effective school library
			 programsSubpart 4 of part B
			 of title I (20 U.S.C. 6383) is amended to read as follows:
				
					4Improving literacy and college and career readiness
				through effective school library programs
						1251.Improving
				literacy and college and career readiness through effective school library
				programs
							(a)PurposeThe
				purpose of this subpart is to improve students' literacy skills and readiness
				for higher education and careers, by providing students with effective school
				library programs.
							(b)Definition of
				eligible entityIn this section, the term eligible
				entity means—
								(1)a local
				educational agency in which 20 percent of the students served by the local
				educational agency are from families with incomes below the poverty line;
				or
								(2)a consortia of
				such local educational agencies.
								(c)ReservationFrom
				the funds appropriated under section 1002(b)(4) for a fiscal year, the
				Secretary shall reserve—
								(1)one-half of 1
				percent to award assistance under this section to the Bureau of Indian
				Education to carry out activities consistent with the purpose of this subpart;
				and
								(2)one-half of 1
				percent to award assistance under this section to the outlying areas according
				to their respective needs for assistance under this subpart.
								(d)Grants to local
				educational agencies
								(1)In
				generalFrom amounts appropriated under section 1002(b)(4) and
				not reserved under subsection (c), the Secretary shall award grants, on a
				competitive basis, to eligible entities to enable such entities to carry out
				the authorized activities described in subsection (e).
								(2)Sufficient size
				and scopeThe Secretary shall award grants under this section of
				sufficient size and scope to allow the eligible entities to carry out effective
				school library programs for which the grant funds are provided.
								(3)DistributionThe
				Secretary shall ensure that grants under this section are equitably distributed
				among the different geographic regions of the United States, and among eligible
				entities serving urban and rural areas.
								(4)DurationThe
				Secretary shall award grants under this section for a period of 3 years.
								(5)Local
				applicationsAn eligible entity desiring to receive a grant under
				this section shall submit an application to the Secretary at such time, in such
				manner, and containing such information as the Secretary may require. Such
				application shall include, for each school that the eligible entity identifies
				as participating in a grant program under this section, the following
				information:
									(A)a needs
				assessment relating to the need for literacy improvement at all grade levels
				and the need for effective school library programs, based on the age and
				condition of school library resources, including—
										(i)book
				collections;
										(ii)access to
				advanced technology;
										(iii)the
				availability of well-trained, State certified or licensed school librarians;
				and
										(iv)the current
				level of coordination and shared planning time among school librarians and
				classroom teachers;
										(B)a description of
				which grade spans will be served, and an assurance that funding will be
				distributed to serve students in elementary, middle, and high schools;
									(C)how the eligible
				entity will extensively involve school librarians, teachers, administrators,
				and parents in the activities assisted under this section, and the manner in
				which the eligible entity will carry out the activities described in subsection
				(e) using programs and materials that are grounded in scientifically valid
				research;
									(D)the manner in
				which the eligible entity will effectively coordinate the funds and activities
				provided under this section with Federal, State, and local funds and activities
				under this subpart and other literacy, library, technology, and professional
				development funds and activities, including those funded through the Institute
				of Museum and Library Services; and
									(E)the manner in
				which the eligible entity will collect and analyze data on the quality and
				impact of activities carried out under this section by schools served by the
				eligible entity.
									(e)Local
				activitiesFunds under this section may be used to develop and
				enhance effective school library programs, which may include activities
				to—
								(1)acquire
				up-to-date school library resources, including books and reading materials
				that—
									(A)are appropriate
				for students in all grade levels to be served and for students with special
				learning needs, including students who are limited English proficient;
				and
									(B)engage the
				interest of readers at all reading levels;
									(2)acquire and use
				advanced technology, incorporated into the curricula of the school, to develop
				and enhance the digital literacy skills of students;
								(3)facilitate
				Internet links and other resource-sharing networks among schools and school
				libraries, and public and academic libraries, where possible;
								(4)provide—
									(A)professional
				development in the acquisition of digital literacy skills and literacy
				instruction that is appropriate for all grades, including the assessment of
				student literacy needs, the coordination of reading and writing instruction
				across content areas, and training in literacy strategies in all content areas
				for school librarians; and
									(B)activities that
				foster increased collaboration among school librarians, teachers, and
				administrators; and
									(5)provide students
				with access to school libraries during nonschool hours, including the hours
				before and after school, during weekends, and during summer vacation
				periods.
								(f)Supplement not
				supplantFunds made available under this section shall be used to
				supplement, and not supplant, other Federal, State, and local funds expended to
				carry out activities relating to library, technology, or professional
				development activities.
							(g)Accountability
				and reportingEach eligible entity that receives funds under this
				section for a fiscal year shall prepare and submit a report to the Secretary
				regarding how the funding was used and the extent to which the availability of,
				the access to, and the use of, up-to-date school library resources in the
				elementary schools and secondary schools served by the eligible entity was
				increased.
							.
			IIPreparing,
			 training, and recruiting highly effective teachers, school librarians, and
			 principals
			201.Teacher,
			 school librarian, and principal training and recruiting fundTitle II (20 U.S.C. 6601 et seq.) is
			 amended—
				(1)in the title
			 heading, by striking High
			 quality teachers and principals and inserting
			 Highly effective teachers,
			 school librarians, and principals; and
				(2)in the part
			 heading, by striking Teacher
			 and principal and inserting Teacher, school librarian, and
			 principal.
				202.PurposeSection 2101(1) (20 U.S.C. 6601(1)) is
			 amended to read as follows:
				
					(1)increase student
				achievement through strategies such as—
						(A)improving
				teacher, school librarian, and principal quality; and
						(B)increasing the
				number of highly effective teachers in the classroom, highly effective school
				librarians in the library, and highly effective principals and assistant
				principals in the school; and
						.
				
			203.State
			 applicationsSection
			 2112(b)(4) (20 U.S.C. 6612(b)(4)) is amended by inserting , school
			 librarians, before and principals.
			204.State use of
			 fundsSection 2113(c) (20
			 U.S.C. 6613(c)) is amended—
				(1)in paragraph
			 (4)—
					(A)in the matter
			 preceding subparagraph (A), by striking principals, and
			 inserting highly effective school librarians, and highly qualified
			 principals and; and
					(B)in subparagraph
			 (B), by striking , principals, and inserting , highly
			 effective school librarians, and highly qualified principals;
			 and
					(2)in paragraph (6),
			 by striking teachers and principals each place the term appears
			 and inserting teachers, school librarians, and
			 principals.
				205.Local use of
			 fundsSection 2123(a) (20
			 U.S.C. 6623(a)) is amended by inserting after paragraph (8) the
			 following:
				
					(9)(A)Developing and
				implementing strategies to assist in recruiting and retaining highly effective
				school librarians; and
						(B)providing appropriate professional
				development for school librarians, particularly related to skills necessary to
				assist students to improve the students' academic achievement, including
				digital literacy skills and preparation for higher education and
				careers.
						.
			IIIGeneral
			 provisions
			301.DefinitionsSection 9101 (20 U.S.C. 7801) is
			 amended—
				(1)by redesignating
			 paragraphs (16), (17), and (18) through (43) as paragraphs (17), (18), and (20)
			 through (45), respectively;
				(2)by inserting
			 after paragraph (15) the following:
					
						(15)Digital
				literacy skillsThe term digital literacy skills has
				the meaning given the term in section 202 of the Museum and Library Services
				Act.
						;
				and
				(3)by inserting
			 after paragraph (18) (as redesignated by paragraph (1)) the following:
					
						(19)Effective
				school library programThe term effective school library
				program means a school library program that—
							(A)is staffed by a
				State certified or licensed school librarian;
							(B)has up-to-date
				books, materials, equipment, and technology (including broad­band);
							(C)includes regular
				collaboration between classroom teachers and school librarians to assist with
				development and implementation of the curriculum and other school reform
				efforts; and
							(D)supports the
				development of digital literacy
				skills.
							.
				302.Conforming
			 amendments
				(a)Table of
			 contentsThe table of contents in section 2 of the Act is
			 amended—
					(1)by striking the
			 items relating to subpart 4 of part B of title I and inserting the
			 following:
						
							
								SUBPART 4—Improving literacy and college and career readiness
				through effective school library programs
								Sec. 1251. Improving literacy and college and career readiness
				through effective school library
				programs.
							
							;
					(2)by striking the
			 item relating to title II and inserting the following:
						
							
								TITLE II—Preparing, training, and recruiting
				highly effective teachers, school librarians, and
				principals
							
							;
				  
						and(3)by striking the
			 item relating to part A of title II and inserting the following:
						
							
								PART A—Teacher, School Librarian,
				and Principal Training and Recruiting
				Fund.
							
							.
					
